Order and judgment (one paper), Supreme Court, New York County (Louis York, J.), entered on or about October 29, 1997, which, in a proceeding brought pursuant to CPLR article 78 to annul and vacate a determination by respondent Board of Trustees denying petitioner’s application for accident disability retirement benefits and retiring him on ordinary disability, dismissed the petition, unanimously affirmed, without costs.
Respondent Board of Trustees reasonably found the contemporaneous injury and medical reports generated in connection with petitioner’s fall to be more reliable than petitioner’s subsequently rendered and not entirely consistent accounts of the circumstances attending his injury, and its determination, based upon the duly credited records, that petitioner was not entitled to accident disability benefits was not arbitrary and capricious (see, Matter of Danyi v Board of Trustees of N. Y. City Employees’ Retirement Sys., 176 AD2d 451; Matter of Hallihan v Ward, 169 AD2d 542). Concur — Rosenberger, J. P., Wallach, Rubin and Andrias, JJ.